Citation Nr: 1509944	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  08-15 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for vision impairment, claimed as blurred vision, to include as secondary to hypertension.

2.  Entitlement to service connection for an impaired heart rhythm, to include tachycardia, claimed as secondary to hypertension.

3.  Entitlement to service connection for a stroke, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from April 1992 to April 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Veteran has since relocated, and the San Diego, California, RO has assumed jurisdiction over his claims.

The Veteran testified at a May 2013 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.  The Board remanded the matters in a September 2013 decision.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In September 2013, the Board remanded the Veteran's claims to secure records from the Social Security Administration (SSA), and to obtain VA examinations and nexus opinions with regard to the claimed disabilities.

SSA has certified that no records exist, as it does not appear that the Veteran has ever claimed benefits.  That aspect of the Board's remand directives has been fully complied with.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

However, with regard to the securing of examinations and opinions, the Board finds inadequate compliance.  Further remand is required to correct deficiencies in the October 2013 examinations conducted in response to the Board's remand.

Vision

The September 2013 remand specifically directed the examiner to consider the opinion of Dr. STF, a VA doctor who in February 2007 cited May 2006 VA treatment records noting "hypertensive eye changes."  Dt. STF and her statements are not mentioned in the most recent VA examination, nor are the May 2006 records discussed.

The examiner has diagnosed presbyopia and astigmatism, and states that neither is etiologically related to hypertension or any other service-connected condition, or to any aspect of service.  While the Board accepts the description of astigmatism as a congenital refractive error, and therefore not subject to service connection under 38 C.F.R. § 3.303(c), the diagnosis of presbyopia is more troubling.  It is clear that such is an artifact of age, and is not caused by service or a service-connected disability.  It is unclear, however, whether presbyopia is aggravated by those factors.

On remand, the examiner must be asked to clarify his opinion, and state clearly whether presbyopia is aggravated beyond its natural progression; discussion must include the May 2006 optometry findings.

Heart Rhythm

The evidence of record appears to be in conflict regarding the presence of a service-connectable disability of the heart manifested by an irregular heartbeat.  Several doctors note that Holter monitor testing in 2005 was abnormal, showing tachycardia.  The most recent examiner states that testing was normal, and finds no disability.

Remand is required to resolve the apparent conflict, and to secure a nexus opinion. 

Stroke

Doctors have debated the appropriate diagnosis to account for the Veteran's reported neurological symptomatology; the most recent examiner found it likely that the Veteran has in fact suffered a small stroke.  In opining that such is not likely related to service or service-connected hypertension, however, the examiner has not offered a sufficient rationale.  He cites the Veteran's reported history, medical records, and (incorrectly) the length of time between service and the onset of symptoms.  The laundry list does not explain the basis for the opinion in such a way that it can be weighted and evaluated.  Not only is the length of time involved misidentified, he does not mention what findings in the medical records or reports from the Veteran lead to the negative opinion.

On remand, a new opinion, discussing the details of the rationale is required.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the October 2013 VA eye examination.  If that examiner is not available, an equally qualified medical professional may be consulted.  Examination is not required unless deemed necessary by the examiner.



The examiner must opine as to whether presbyopia is at least as likely as not aggravated (worsened beyond the natural progression) by service or service-connected hypertension, or whether there is any other current eye condition at least as likely as not caused or aggravated  by service or service-connected hypertension.  The examiner must discuss May 2006 VA treatment records identifying hypertensive changes in the eye n so opining.

2.  Return the claims file to the VA examiner who conducted the October 2013 VA hypertension and heart conditions examinations.  If that examiner is not available, an equally qualified medical professional may be consulted.  Examination is not required unless deemed necessary by the examiner.

The examiner must opine as to whether a heart condition manifested by an irregular heart rhythm has been present at any time during the appellate period, since June 2005, even if such has now resolved.  Discussion must include 2005 Holter monitor results and lay reports of irregular heartbeat. 

For each diagnosed condition, the examiner must opine as to whether it is at least as likely as not any such are caused or aggravated by military service, to include any service-connected disabilities, such as hypertension and hypertensive heart disease.  If any irregular rhythm is a symptom of hypertensive heart disease, as opposed to a separate diagnosis, such must be clearly stated.




3.  Return the claims file to the VA examiner who conducted the October 2013 VA neurology examination.  If that examiner is not available, an equally qualified medical professional may be consulted.  Examination is not required unless deemed necessary by the examiner.

The examiner must clarify the rationale behind the negative nexus opinion offered.  What about the medical findings and history, including noncompliance with medications in 2005, dictates that causation or aggravation of a stroke by service, to include service-connected hypertension, is not at least as likely as not?

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




